DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.


Response to Arguments
A portion of Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive.
With regard to claims 4 and 5 and similar claims in substance, Applicant states, “First, Remington does not even mention”’ a “material” as recited in claim 4, let alone providing a reference to the material as recited in claim 4. The mere disclosure of a “texture” does not provide a teaching, suggestion, description, or other disclosure that renders obvious the above-reproduced recitations of claim 4 for a “material.” In 
Applicant’s remaining arguments, see pages 11-14, 18, and 19, filed 23 February 2022, with respect to the rejection(s) of claim(s) 1-3, 7, and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0316607 A1) in view of Kim et al. (US 2021/0343082 A1) in view of Davis et al. (US 2016/0093078 A1).
Regarding claim 1, Khalid discloses a system comprising: a processor; (Paragraph 0002, a backend server including a virtual reality media provider, that can be implemented with a processor, paragraph 0112)	and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising (Paragraph 0114, processor can execute stored applications)	identifying, for a cross-reality session (Paragraphs 0018 and 0022, scene of a virtual reality world that depicts scenery and objects), comprising presentation of a cross-reality environment, an entity that is to be rendered in the cross-reality environment in a first level of detail that is less that a maximum level of detail (Figure 8 and paragraphs 0079-0080, minimizing pixel data transmission to media player devices that provides low resolution peripheral pixel data that is perceived by a user at a lower level of detail where it is obvious to one of ordinary skill in the art that a lower level of detail would be relatively less than a higher level of detail, such as a maximum level of detail).	Khalid does not clearly disclose providing, to a device, cross-reality session data, wherein the device renders, using the cross-reality session data, the cross-reality environment, and wherein the cross-reality environment including the entity rendered by the device in the first level of detail.	Kim discloses rendering capabilities of both a server (Paragraph 0038) and a client (Paragraph 0039) where when rendering on a client, the server can provide a decimated mesh model to the client to render (Paragraph 0039) based on network limitations (Paragraph 0040).	Kim’s server that is configured to render as well as decimate meshes that are provided to a client for rendering would have been recognized by one of ordinary skill in the art to be applicable to a server that renders a virtual reality world with scenery and objects of Khalid and the results would have been predictable in the decimating of meshes for scenery and objects of a virtual reality world that are provided to a client (Paragraph 0102)
Regarding claim 2, Davis discloses wherein delivering the update further comprises generating the update (Paragraph 0102, receiving the more detailed model from the external source).
Regarding claim 3, Khalid in view of Kim and further in view of Davis discloses wherein the attention data is generated by cross-reality equipment in communication with the device, and wherein the device sends, to the cross-reality equipment, rendered data for presenting the cross-reality environment at the cross-reality equipment (Davis, paragraph 0094, input is received by the client or media player device for interacting with the object, where it is obvious that cross-reality equipment and the media player device can be the same since the media player device provides for input and display, Khalid, paragraph 0041).
Regarding claims 9 and 15, similar reasoning as discussed in claim 1 is applied.
Claims 4, 5, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0316607 A1) in view of Kim et al. (US 2021/0343082 A1) in view of Davis et al. (US 2016/0093078 A1) and further in view of Remington et al. (US 2020/0250372 A1).
Regarding claim 4, Khalid in view of Kim and further in view of Davis discloses all limitations as discussed in claim 1.	Davis further discloses objects have texture (Paragraph 0082).	Khalid in view of Kim and further in view of Davis does not clearly disclose wherein the device stores a local library that comprises a definition of a material, and wherein delivering the update comprises delivering, to the device, a reference to the material.(Paragraph 0053).	Remington’s graphics library caching textures from a server would have been recognized by one of ordinary skill in the art to be applicable to the delivering of objects with texture from an external server to a virtual reality media player device of Khalid in view of Kim and further in view of Davis and the results would have been predictable in the caching of textures for objects from an external server on a virtual reality media player device. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Khalid in view of Kim in view of Davis and further in view of Remington discloses wherein the device is configured to receive the update (Davis, paragraph 0102, receiving the object from an external server that can be cached on the client media player device, Khalid, paragraph 0076 and Remington, paragraph 0053) and retrieve the definition from the local library without accessing an external device (Remington, paragraph 0070, data needed that is in the cache can be retrieved) and to use the definition when rendering the entity in the second level of detail (Kim, paragraph 0039, rendering by the client media player device).
Regarding claims 11 and 17, similar reasoning as discussed in claim 4 is applied.
Regarding claims 12 and 18, similar reasoning as discussed in claim 5 is applied.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0316607 A1) in view of Kim et al. (US 2021/0343082 A1) in view of Davis et al. (US 2016/0093078 A1) and further in view of Haines (US 2018/0063504 A1).
Regarding claim 7, Khalid in view of Kim and further in view of Davis discloses all limitations as discussed in claim 1.	Khalid further discloses receiving feedback, the feedback describing attention of the user during the cross-reality session; and updating, based on the feedback, an optimization of the cross-reality session (Paragraph 0076 and 0079, determining gaze regions of the user to adjust the level of detail for regions viewed by the user).	Khalid in view of Kim and further in view of Davis does not clearly disclose receiving feedback from the device, the feedback describing network performance and attention of a user during the cross-reality session; and updating, based on the feedback, an optimization of the cross-reality session.	Haines discloses adjusting the level of detail of objects based on feedback on network conditions (Paragraph 0099).	Haines’ technique of adjusting the level of detail of objects based on feedback of network conditions would have been recognized by one of ordinary skill in the art to be applicable to the increased network usage of the transmission of objects with increased level of detail based on user manipulation of Khalid in view of Kim and further in view of Davis and the results would have been predictable in the adjusting of the level of detail for areas based on the level of detail of objects manipulated by a user and network conditions. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 14 and 20, similar reasoning as discussed in claim 7 is applied.


Allowable Subject Matter
Claims 6, 8, 10, 13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art does not clearly disclose the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations comprising: predicting, based on story data, computing resources and networking resources that are to be used to provide the cross-reality session, wherein the story data describes a path of a user during the cross-reality session, and wherein the path defines a first distance between the user and the entity in the cross-reality session at a first time and a second distance between the user and the entity at a second time; predicting an availability of the computing resources and the networking resources during the cross-reality session; predicting an attention of the user during the cross-reality session; and determining, for entity, a first rendering level for the first time and a second rendering level for the second time, the first rendering level and the second rendering level being based on, the story data, and the availability of the computing resources and the networking resources.
Regarding claim 8, the prior art does not clearly disclose the system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: predicting, based on story data that describes a path during the cross-reality session, and a first distance to the entity in the cross-reality session at a first time and a second distance to the entity at a second time; and determining, based on the first distance and the second distance, a first 
Regarding claims 13 and 19, similar reasoning as discussed in claim 6 is applied.
Regarding claims 10 and 16, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Castaneda et al. (US 2020/0167989 A1) discloses virtual reality that accounts for level of detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHI HOANG/Primary Examiner, Art Unit 2613